Citation Nr: 9935717	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of rheumatic fever.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied the veteran's claim of entitlement 
to an increased evaluation in excess of 10 percent for 
"residuals of rheumatic fever manifested by myositis."

During the course of this appeal, the veteran made various 
arguments to the effect that over the course of many years he 
has not, in fact, suffered from rheumatic fever manifested by 
myositis, but rather from fibromyalgia, or in the 
alternative, that fibromyalgia is secondarily related to his 
rheumatic fever and myositis in service.  In that regard, the 
Board notes that by rating decision of April 1999, the RO 
denied entitlement to service connection for fibromyalgia, 
finding that such disability was not, in fact, secondary to 
service-connected residuals of rheumatic fever, myositis.  As 
of the present time, the veteran has voiced no disagreement 
with this denial of benefits.  Accordingly, the Board will 
confine its review solely to the issue of entitlement to an 
increased rating for residuals of rheumatic fever, as noted 
on the initial page of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No clinical or other competent evidence shows that the 
veteran has current residuals of an acute episode of 
rheumatic fever that occurred during service.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of rheumatic fever have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.88b, Diagnostic Code 6309 (as in effect prior to 
August 30, 1996); 4.88b, Diagnostic Code 6309 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
residuals of rheumatic fever is more disabling than 
contemplated by the current evaluation.  Therefore, his 
claims for increased evaluation is well-grounded.  The VA has 
obtained medical records from health care providers who have 
treated the veteran and he has undergone VA general medical 
and rheumatology examinations.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

By a September 1942 rating action, the RO established service 
connection and assigned a zero percent evaluation for 
functional heart murmur, rheumatic cause, and rheumatic fever 
with arthralgia from history.  This determination was based 
on the veteran's service medical records, which shows that 
the veteran had a moderately severe attack of rheumatic fever 
associated with rheumatic carditis, and an August 1942 post-
service report of VA examination, which included diagnoses of 
functional systolic murmur and rheumatic fever with 
arthralgia (from history).

By a rating action dated in August 1944, the schedular 
criteria for residuals of the veteran's service-connected 
rheumatic fever were increased to 10 percent disabling based 
upon a July 1944 report of hospitalization which reflected a 
diagnosis of heart disease caused by rheumatism and 
manifested by a functional murmur.  

By a July 1950 rating action, the schedular criteria for 
rheumatic fever inactive with no evidence of cardiac lesion 
at this time with myositis rheumatoid (fibrositis) 
generalized secondary to rheumatic fever was increased to 100 
percent disabling from July 19, 1950, based on 
hospitalization.  The report for this period of inpatient 
treatment includes diagnoses of rheumatic fever, old and 
inactive, and myositis, rheumatoid (fibrositis) generalized.  

By a November 1950 rating action, effective from October 3, 
1950, the veteran's rheumatic fever manifested by generalized 
myositis was assigned a 10 percent evaluation.  Thereafter, 
although the veteran has continued to seek treatment for 
recurrent complaints of joint pains, the 10 percent rating 
has been confirmed and continued to the present.  

In a September 1980 decision, the Board concluded that the 
veteran's claimed residuals of rheumatic fever with 
generalized myositis, while painful, had not been shown to be 
productive of increased disablement in the affected parts; 
thus, his claim for an increased evaluation for this disorder 
was denied.  

Upon the veteran's request, the Board reconsidered the 
September 1980 decision in May 1982 and affirmed the prior 
determination.

The veteran's current claim for an increased evaluation of 
his service-connected residuals of rheumatic fever manifested 
by myositis was received in November 1994.  

Private treatment records dated in 1994 reflect that the 
veteran reported a history of rheumatic fever in 1942 which 
affected his spine and that the veteran was considered to be 
100 percent disabled due to fibromyalgia-fibrositis.  In a 
letter dated in June 1994, Dr. M. C., M.D., reported that the 
veteran was under his care "for fibrositis-fibromyalgia 
syndrome which historically (sic) from a Rheumatic fever 
illness years ago while in the service.  He continues to be 
permanently and totally disabled from the above."

A September 1994 statement from Dr. A. N., M.D., reflects 
that this physician evaluated the veteran for chest pain in 
1991 and includes the opinion that the veteran's chest pain 
originates from the chest wall.

Upon VA general medical examination in January 1995, the 
veteran reported that, since his episode of rheumatic fever 
in service, he had been experiencing chronic muscle pain and 
had developed arthritis in his neck and back.  The veteran 
complained of constant total body pain in connection with his 
myositis and stated that his chest pain has been evaluated on 
numerous occasions to be of musculoskeletal rather than 
cardiac origin.  Physical examination revealed that the 
veteran walked with a cane, extremely slowly.  Examination of 
the heart revealed normal sinus rhythm without murmur.  The 
veteran had limited flexion and extension of the spine and 
could not heel or toe walk because of discomfort.  
Examination of the extremities demonstrated full range of 
motion with tenderness on palpation of any muscle.  Motor and 
sensory systems were intact but there was pain with all 
motion.  The assessment was:  1)  Status post rheumatic fever 
without apparent cardiac residual; and 2)  Myositis by 
history.

A January 1995 report of VA examination for systemic 
conditions reflects that the examiner had a copy of the 
veteran's claims file for review.  The veteran reported that 
he had been experiencing chronic and progressive muscle pain 
in his whole body for a long time.  He also reported swelling 
of the soft tissue of both knees and denied swelling of the 
joints, joint pain, or muscle weakness.  The veteran's 
primary complaint was constant pain in the entire chest wall.  
No history of palpitations or myocardial infarct was noted.  

The January 1995 report of VA examination reflects that, upon 
physical evaluation, the veteran was in mild acute distress 
due to pain in his body.  His chest was clear to auscultation 
and percussion with no evidence of any rales, rhonchi, or 
wheezes.  Heart examination revealed a normal sinus rhythm, 
normal S1 and S2 with no evidence of gallop or ectopy, and a 
grade 1/6 systolic heart murmur.  Neurologic examination 
revealed no evidence of sensory loss and the veteran's 
reflexes were adequate.  His gait was slow because he was 
experiencing pain on walking.  Joint examination was 
difficult to perform because the veteran was having 
generalized body aches.  Nevertheless, examination showed 
that the temporomandibular joints had adequate range of 
motion, the alignment of the cervical spine was adequate, and 
there was no evidence of deformity.  It was noted that, as a 
result of pain, there was decreased range of motion of the 
cervical spine for flexion and extension as well as in the 
thoracic and lumbar areas for forward flexion, 
hyperextension, lateral bending, and rotation.  Decreased 
adduction and decreased internal and external rotation of the 
shoulders was also noted.  The veteran had adequate range of 
motion of the hands and wrists.  With respect to the hips, he 
had decreased active range of motion and adequate passive 
range of motion.  Both knees showed adequate range of motion 
with no evidence of swelling or deformity.  It was also noted 
that the veteran presented 18 tender points that were 
examined in the upper chest area, lateral epicondyles, both 
knees, and lower and upper back areas.  The impressions 
included probable fibromyalgia.  In this respect, the 
examiner commented that the veteran presented with total body 
pain and the differential diagnoses of polymyalgia rheumatic, 
polymyositis, and secondary collagen vascular myositis should 
be considered.  The examiner noted that, according to the 
history and physical examination, the veteran most probably 
had fibromyalgia.  It was further noted that the relationship 
with rheumatic fever was very difficult to establish because 
there was no evidence to sustain this etiology for 
fibromyalgia in the literature.  The impression also 
consisted of lumbar thoracic spine hyperostosis, history of 
rheumatic fever, no clinical evidence to sustain the 
diagnosis of rheumatic arthritis, and history of diabetes 
mellitus and recurrent pancreatitis.  

A March 1999 VA medical opinion regarding the residuals of 
rheumatic fever manifested by myositis reflects that the 
examiner reviewed the veteran's claims file and commented 
that there was no evidence in the literature regarding 
rheumatic fever as a trigger factor or etiology for 
fibromyalgia.  The examiner also commented that a chronic 
muscle disorder and pain is not characteristic of an acute 
episode of rheumatic fever where there is muscle pain or 
myositis.

Criteria

The VA Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The schedular criteria for evaluating Infectious Diseases, 
Immune Disorders and Nutritional Deficiencies was amended 
during the pendency of the present appeal.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law 
or regulation changes after a claim has been filed, but 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
congress provided otherwise.

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Diagnostic Code 6309.  A 100 percent 
evaluation is provided for rheumatic fever as an active 
disease.  Thereafter, the disease is to be rated for 
residuals, such as heart damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6309, effective as of 
August 30, 1996.  The previous version provided for a 100 
percent rating for rheumatic fever as an established active 
generalized disease with constitutional symptoms.  Residuals 
were to be rated under the appropriate cardiac, 
musculoskeletal, neurological or other Diagnostic Code, e.g. 
7000, 5002, or 8105.  38 C.F.R. § 4.88b, Diagnostic Code 
6309, as in effect prior to August 30, 1996.

While service connection was originally granted in September 
1942 for functional heart murmur, rheumatic cause, and 
rheumatic fever with arthralgia from history; by a July 1950 
rating action, the RO characterization of this disorder 
included myositis.  

The Rating Schedule provides that myositis will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under 
Diagnostic Code 5002.  38 C.F.R. § 4.71, Diagnostic Code 
5021.

Criteria which has now been superseded but which was in 
effect during the pendency of this appeal included 38 C.F.R. 
§ 4.101 on rheumatic heart disease.  Rheumatic fever is an 
acute infectious disease, affecting the structures about the 
joints (though without permanent bone damage) and, 
frequently, the endocardium.  Children are, as a rule, 
affected, usually before the age of 20 years.  Seldom is the 
initial attack after 25 years.  The disease tends to recur, 
and serious heart trouble may follow with the first or a 
subsequent attack.  With acute rheumatic fever in service, 
perhaps without manifest damage to the heart, a subsequent 
recurrence of the infection should be accepted as service 
connected.  With even a few days' service, service connection 
may be given for an acute rheumatic fever and any cardiac 
residuals.  On the other hand, a mitral insufficiency without 
a history of rheumatic fever, chorea, or tonsillitis, or 
definite complication in service, must be considered as 
functional.  Aortic insufficiency with a history of rheumatic 
fever and manifestation within approximately 15 years from 
the date of syphilitic infection, if any, should generally be 
considered rheumatic and always so when there is associated 
mitral or aortic stenosis.  The subsequent progress of 
rheumatic heart disease, and the effect of superimposed 
arteriosclerotic or hypertensive changes cannot usually be 
satisfactorily disassociated or separated so as to permit 
differential service connection.  It is for this reason, in 
part, that great insistence is placed upon ascertainment of 
the service-connected disease as a true pathological entity.  
38 C.F.R. § 4.101, as in effect prior to January 12, 1998.



Analysis

The veteran claims that his service-connected rheumatic fever 
is inadequately reflected by the 10 percent evaluation 
presently in effect, thereby warranting an increased rating.

Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  The 10 percent rating is thus 
protected at that level.

However, inasmuch as the record is silent for diagnoses of 
residuals of rheumatic fever, an evaluation in excess of the 
10 percent currently in effect is not warranted.  The most 
recent competent medical evidence of record, VA examination 
reports dated in January 1995 and a March 1999 VA medical 
opinion based on a review of the veteran's claims file, 
reflect that the veteran's constant chronic body pain is 
attributable to fibromyalgia which is not a result of his 
acute onset of rheumatic fever in service.  Additionally, the 
January 1995 report of VA general medical examination 
included a diagnosis of status post rheumatic fever without 
apparent cardiac residual, and myositis by history only, and 
the January 1995 report of VA examination for systemic 
conditions included an impression that there was no clinical 
evidence to sustain the diagnosis of rheumatoid arthritis.  
While the veteran is shown to have manifested a systolic 
heart murmur, such murmur is not shown to be in any way 
disabling.

Similarly, although the January 1995 report of VA 
examinations noted pain and decreased range of motion due to 
pain, these impairments have been attributed to the veteran's 
diagnosis of fibromyalgia rather than myositis.  Accordingly, 
evaluation based on limitation of motion of affected parts as 
arthritis, degenerative, except gout is also not warranted.  
38 C.F.R. § 4.71, Diagnostic Code 5021.

While 38 C.F.R. § 4.101 (now superseded) indicated that 
rheumatic heart disease and the effect of superimposed 
arteriosclerotic or hypertensive changes could not usually be 
satisfactorily disassociated or separated so as to permit 
differential service connection, it must again be emphasized 
that the veteran is never shown to have manifested rheumatic 
heart disease.

The (old and new) Schedular criteria for rheumatic fever 
provides a 100 percent evaluation for rheumatic fever as an 
active disease.  There is no clinical evidence to show that 
the veteran has active rheumatic fever at present, so the 
total rating is not warranted.  The (old and new) Schedular 
criteria for rheumatic fever provides that if it is not an 
active disease, it should be rated according to its residuals 
(heart, or otherwise).  However, no clinical evidence on file 
shows or even strongly suggests that the veteran has any 
particular disability of the heart or otherwise, which is 
attributable to or caused or aggravated by the acute episode 
of rheumatic fever during service.  In accord with Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board finds that 
neither the old or new Schedular criteria for rheumatic fever 
is more favorable in application to the present appeal.

While there are numerous records reflecting the veteran's 
treatment for various complaints including chest pain, no 
clinical evidence relates any of these findings to the 
veteran's acute episode of rheumatic fever in service, 
decades earlier.  All of these disorders are shown to have 
first manifested many years after service and there is no 
evidence attributing them to any incident, injury, or disease 
of active service.  It is also noteworthy that no valvular 
heart disease, which would be likely related to such history, 
is shown.  Accordingly, an evaluation in excess of 10 percent 
for the residuals of rheumatic fever is not warranted under 
any Schedular criteria.


	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for residuals of 
rheumatic fever is denied.


		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

